On writ of error, we review judgment of conviction of the offense of larceny of hogs.
The only question presented is a challenge to the sufficiency of the evidence. The evidence has been examined and carefully considered. It is conflicting and the jury resolved the conflicts against the accused.
No reversible error is shown. See Hamlin v. State, 80 Fla. 217,  85 So. 685; Strobhar v. State, 55 Fla. 167, 47 So. 4; Danley v. State, 135 Fla. 28, 184 So. 525.
The judgment is affirmed.
So ordered.
Affirmed.
TERRELL, BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 471